Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Reports Third Quarter 2011 Financial Results LONDON, ONTARIO — November 14, 2011 Stellar Pharmaceuticals Inc. (OTCQB:SLXCF; OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the period ended September 30, 2011.In this press release, all dollar amounts are expressed in Canadian currency and results are reported in accordance with United States generally accepted accounting principles (U.S. GAAP). For the three month period ended September 30, 2011, total revenues from all sources were $689,162. This represented a decrease of 69.2% from $2,236,925 for the same period during 2010.The Company noted that the decrease in total revenues was driven primarily by the absence of licensing revenues in the third quarter of 2011, compared to $1,446,168 of license revenues being recorded in the same three-month period a year ago. Total product sales for both domestic and international markets for the three month period ended September 30, 2011 decreased by 1.0% to $682,000 from $688,700 for the same period in 2010.Domestic product revenue growth of 3.5% was offset by a 9.4% decline in international product revenues.The decline in international product revenues was primarily the result of the 2010 third quarter being positively impacted by first-time orders from three new international distributors. Total expenses for the three month period ended September 30, 2011 decreased 39.0% or $243,500, compared to the same period in 2010. Stellar’s net profit for the three month period ended September 30, 2011 was $112,261.This compared to a net profit of $1,380,841 in the same period a year ago.As previously noted, the Company received no license revenues in Q3 2011 versus $1,446,168 of license revenues in Q3 2010. At September 30, 2011, Stellar had $3.5 million in cash and cash equivalents.This represents a decrease of $0.9 million from the $4.4 million balance at December 31, 2010, a significant portion of which is attributable to a $0.4 million retirement payout made to a former executive officer of the Company. Arnold Tenney, Stellar's President and Chief Executive Officer, commented, "As our current business has continued to stabilize, with noted decreases in cost of product sales and carefully managed expenses in order to allow for future growth, Stellar has been able to maintain a strong financial position.This has left us well positioned to start taking advantage of some of the exciting opportunities that we have identified to increase our footprint and kick-start growth in both Canadian and international markets.We look forward to updating you on our progress in that regard as we move forward." 1 About Stellar Pharmaceuticals Inc. Stellar has developed and is marketing direct in Canada, and in countries around the world through out-license agreements, three products based on its core polysaccharide technology: NeoVisc® and NeoVisc® Single Dose, for the symptomatic treatment of osteoarthritis; and Uracyst®, its patented technology for the treatment of interstitial cystitis (IC), an inflammatory disease of the urinary bladder wall. Both NeoVisc and Uracyst have their CE Mark certification for the European Community. Stellar also has an in-licensing agreement for NMP22® BladderChek®, a proteomics-based diagnostic test for the diagnosis and monitoring of bladder cancer. For more information, please visit the company's website at www.stellarpharma.com. Forward-Looking Statements This press release contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Readers are cautioned not to place undue reliance on these forward-looking statements. Actual results may differ materially from those indicated by these forward-looking statements as a result of risks and uncertainties impacting the Company's business including increased competition; the ability of the Company to expand its operations, to attract and retain qualified professionals, technological obsolescence; general economic conditions; and other risks detailed from time to time in the Company's filings. CONTACTS: Company Contact Arnold Tenney President & CEO Stellar Pharmaceuticals Inc. (519) 434-1540 email – arnoldt@stellarpharma.com 2 STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) CURRENT As at September 30, As at December 31, Cash and cash equivalents $ $ Accounts receivable, net of allowance of $nil (2010 - $nil) Inventories Taxes recoverable - Loan receivable Prepaids, deposits and sundry receivables Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Total assets $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued liabilities Deferred revenues Product returns liability - Total current liabilities LONG TERM WARRANT LIABILITY Total liabilities CONTINGENCIES AND COMMITMENTS SHAREHOLDERS’ EQUITY CAPITAL STOCK AUTHORIZED Unlimited Non-voting, convertible redeemable and retractable preferred shares with no par value Unlimited Common Shares with no par value ISSUED Common Shares (2010 – 24,585,040) Additional Paid-in capital options - outstanding Additional Paid-in capital options -expired DEFICIT ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM STATEMENTS OF OPERATIONS, COMPREHENSIVE INCOME (LOSS) AND DEFICIT (Expressed in Canadian Dollars) (Unaudited) For the Three Month Period Ended September 30 For the Nine Month Period Ended September 30 PRODUCT SALES $ ROYALTY AND LICENSING REVENUES TOTAL REVENUES FROM ALL SOURCES COST OF PRODUCTS SOLD GROSS PROFIT EXPENSES Selling, general and administrative Research and development Change in warrant liability ) - ) - Amortization (non-manufacturing property, plant and equipment) INCOME (LOSS) FROM OPERATIONS ) INTEREST AND OTHER INCOME LOSS ON DISPOSAL OF EQUIPMENT - - - ) INCOME (LOSS) AND COMPREHENSIVE INCOME FOR THE PERIOD BEFORE INCOME TAXES ) Current income tax expense - ) - ) Future income tax recovery - - NET INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD ) DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER SHARE – Basic $ $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – Basic EARNINGS (LOSS) PER SHARE – Diluted $ $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – Diluted 4 STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) (Unaudited) For the Three Month Period For the Nine Month Period Ended September 30 Ended September 30 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES - Net income (loss) for the period $ $ $ ) $ Items not affecting cash Amortization Current income tax expense ) - ) Future income tax recovery - Loss on disposal of equipment - - - Change in warrant liability ) - ) - Issuance of equity instruments for services rendered - Stock-based compensation Change in non-cash operating asset and liabilities ) ) CASH FLOWS (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES - Additions to property, plant and equipment - ) ) ) Increase to other assets ) Proceeds from sale of equipment - - - CASH FLOWS USED IN INVESTING ACTIVITIES ) CASH FLOWS USED IN FINANCING ACTIVITIES - Stock options exercised - - - Share issuance costs ) - ) - CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES ) - ) CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ 5
